DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendments and Remarks filed on 5/19/2021.
Claim(s) 2-3, 5-6, 11-12, 17-19 is/are amended.	
Claim(s) 1-20 is/are allowed. 
Drawings/Specification
Specification amendments have been approved. The objections to the drawings and the specification of the non-final rejection mailed 2/19/2021, hereafter referred to as the non-final rejection, have been removed.
Claim Rejections - 35 USC § 112
Applicant’s claim amendments to overcome the 35 USC 112(b) rejections have been approved. The rejections under 35 USC 112(b) of the non-final rejection have been removed. 
Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  there is no prior art alone or in combination that discloses or teaches all of the limitations of the Applicant's claimed invention, including, and in combination with other recited limitations, a processor configured to: identify a respective range of values relating to each of a plurality of operating characteristics under which the shock absorber may operate; identify a respective probability distribution of values for each of the operating characteristics within the identified ranges; perform a generation process for generating a plurality of values of the shock absorber dimension by repeatedly: (i) selecting, as input into a computer-implemented model for determining a value of the shock absorber dimension, a value of each of the operating characteristics based on the respective probability distributions; and (ii) determining a given 
The closest prior art of record includes the following:
Regarding claims 1, 8, and 11, Fazeli et al. (US 2018/0293807 A1) teach a servicing assistance system for shock struts with negative dead volume, comprising: a processor (“controller 602”, Fig. 6, “controller 602 is illustrated in electronic communication (e.g., in wired or wirelessly coupled) with a display 604, in accordance with various embodiments. Controller 602 may comprise SSSAS 200 (see FIG. 2), HP1-SSSAS 400 (see FIG. 4), and/or HP2-SSSAS 500 (see FIG. 5)”, para. 0095) configured to:
set the dimension parameter (“shock strut parameters”, para. 0059) based on a generated plurality of shock absorber dimension values (“stroke setpoint”, para. 0059)
 (“Parameter acquirer 406 may receive shock strut parameters from a SSSMS or from various shock strut sensors (see step 482). Parameter acquirer 406 may receive shock strut parameters including gas pressure, gas temperature, and/or shock strut stroke. Stroke calculator may use equation 1 and equation 3, as given below, to calculate the stroke setpoint (see step 483).”, para. 0059), but
does not explicitly teach wherein the processor is further configured to: identify a respective range of values relating to each of a plurality of operating characteristics under which the shock absorber may operate; identify a respective probability distribution of values for each of the operating characteristics within the identified ranges; perform a generation process for generating a plurality of values of the shock absorber dimension by repeatedly: (i) selecting, as input into a computer-implemented model for determining a value of the shock absorber dimension, a value of each of the operating characteristics based on the respective probability distributions; and (ii) determining a given value of the shock absorber dimension using the selected values and the computer-implemented model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		
/A.V./Examiner, Art Unit 3665                                                                                                                                                                                                      /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665